Title: From George Washington to George Clinton, 17 April 1779
From: Washington, George
To: Clinton, George



Dear Sir
Head Quarters Middle Brook 17 April 1779

It is determined, that the force, which is to move by way of the Mohawk River, upon the intended Expedition, shall rendezvous at Conojohare by the 10th of May. This will oblige me to call off the detachments from General Clintons Brigade which are now at Saratogha, Lake George and some other places upon your northern Frontier. Warners Regiment will remain but by a letter which I recd from General Schuyler dated the 3d instant he seems apprehensive that the northern Frontier will be very much exposed, while we are acting to the Westward, except a greater force is kept up in that quarter. From our situation in respect to numbers, no regular force except Warners can be spared for that Service, and I must therefore request that you will order such a disposition of the Militia to be made, as will afford the necessary security. Genl Schuyler can better inform you than I can of the numbers requisite for this purpose, and of the places at which they should be stationed.
You will oblige me by issuing orders for the Militia to releive the Northern posts as speedily as possible, as I would wish the troops, in garrison at them, to be at Conojohare punctually by the 10th of May. I have the honor to be with the greatest Respect & Esteem Yr Excellency’s most obt.

